          Case 1:20-cr-00054-AJN Document 26 Filed 08/24/20 Page 1 of 1



                                                                                             8/24/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America,


                 -v-                                                  20-cr-54 (AJN)

                                                                         ORDER
Tafari Gordon,

                              Defendant.


ALISON J. NATHAN, District Judge:

       A status conference on the Defendant’s desire for a change of counsel is scheduled for

Tuesday, August 25, 2020 at 11 a.m. Due to the COVID-19 public health crisis, the conference

cannot be held in person. As such, it will be held by videoconference using the Skype for

Business platform. The Court will separately provide the parties with instructions for accessing

this platform. Members of the public may access audio for the proceeding by calling (917) 933-

2166 and entering Conference ID number 759242854.


       SO ORDERED.

 Dated: August 24, 2020                           ____________________________________
        New York, New York                                 ALISON J. NATHAN
                                                         United States District Judge
